The Attorney General has received your request for an official opinion wherein you ask, in effect: Does the Department of Wildlife Conservation have the authority to purchase land at auction under Article XXVI, Section 2
Oklahoma Constitution, and 29 O.S. 3-103 [29-3-103](4) (1974)? Okla. Const., Article XXVI, Section 1 creates both the Department of Wildlife Conservation and the Oklahoma Wildlife Conservation Commission: "There is hereby created a Department of Wildlife Conservation of the State of Oklahoma and an Oklahoma Wildlife Conservation Commission. The Department of Wildlife Conservation shall be governed by the Wildlife Conservation Director, hereinafter created, under such rules, regulations and policies as may be prescribed from time to time by the Oklahoma Wildlife Conservation Commission." Okla. Const., Article XXVI, Section 2 authorizes the Commission to purchase all property necessary to carry out its objects and purposes. Title 29 O.S. 3-103 [29-3-103] (1974) sets out the functions, powers and duties of the Wildlife Conservation Commission, among them the specific power set out in paragraph 4: "4. To acquire, by purchase, lease, condemnation, gift or devise, waters, real property and personal property incident to the exercise of its functions and to maintain, operate and dispose of the same." This authority may be delegated in rules, regulations or policies prescribed by the Commission pursuant to Article XXVI, Section 1 by direction of the Commission to the Department. This comports with a later subsection of 29 O.S. 3-103 [29-3-103], setting out that the Commission has the power and duty: "7. To supervise the letting of all contracts and purchases for the Department, . . ." There are in these sections, no constitutional or statutory prohibitions against the Commission or the Department buying at auction or bidding upon real property. The authorization to purchase real property is general in nature, and will consequently allow the purchase at auction by either entity. It is, therefore, the official opinion of the Attorney General that the Department of Wildlife Conservation does have the authority to purchase real property at auction when directed and delegated to do so by the Wildlife Conservation Commission under 29 O.S.Supp. 1974, 3-103 and Article XXVI, Section 2 Oklahoma Constitution, and Article XXVI, Section 1 Oklahoma Constitution. (William W. Gorden Jr.)
OPINION — AG — THE DEPARTMENT OF WILDLIFE CONSERVATION DOES HAVE THE AUTHORITY TO PURCHASE REAL PROPERTY AT AUCTION WHEN DIRECTED AND DELEGATED TO DO SO BY THE WILDLIFE CONSERVATION COMMISSION UNDER 29 O.S. 1974 Supp., 3-103 [29-3-103] AND ARTICLE XXVI, SECTION 2 OKLAHOMA CONSTITUTION, AND ARTICLE XXVI, SECTION 1 OKLAHOMA CONSTITUTION. CITE: 29 O.S. 1974 Supp., 3-103 [29-3-103] (GAME AND FISH, REVENUE AND TAXATION) (WILLIAM W. GORDEN JR)